Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2005 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: Big Sky Energy Corporation (Exact name of small business issuer in its charter) NEVADA 72-1381282 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) Suite 750, 440  2 nd Avenue SW Calgary, Alberta, Canada T2P 5E9 (Address of principal executive offices) (Zip Code) Issuer's telephone number: 1 (403) 234-8282 Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of class) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Corporation was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes | | No | X | Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Corporation's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. | | Indicate by Check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes | | No | X | Revenue for the most recent fiscal year: $525,518 Aggregate market value of voting and non-voting common stock held by non-affiliates of the Corporation using the average of the bid and asked price of the common stock, as of November 27, 2006: $130,057,250 Number of shares outstanding of each of the Corporation's classes of common stock, as of November 27, 2006: 160,754,423 shares of common stock, par value US$0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE: None Transitional Small Business Disclosure Format YES | | NO | X | 1 PART I ITEM 1. DESCRIPTION OF BUSINESS. Throughout this document we use the Corporation to denote Big Sky Energy Corporation, a Nevada corporation, unless the context requires otherwise. CERTAIN DEFINITIONS The definitions set forth below shall apply to the indicated terms as used in this Annual Report. All volumes of natural gas referred to herein are stated at the legal pressure base of the state or area where the reserves exist and at 60 degrees Fahrenheit and in most instances are rounded to the nearest major multiple. After payout . With respect to an oil or natural gas interest in a property, refers to the time period after which the costs to drill and equip a well have been recovered. Bbl. One stock tank barrel, or 42 U.S. gallons liquid volume, used herein in reference to crude oil or other liquid hydrocarbons. Bbls/d. Stock tank barrels per day . Bcf . Billion cubic feet. Bcfe . Billion cubic feet equivalent, determined using the ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. Before payout . With respect to an oil and natural gas interest in a property, refers to the time period before which the costs to drill and equip a well have been recovered. cm . Cubic meter or a liquid volume unit equivalent to 6.3 bbls. For gaseous substances, it is a volume unit equivalent to 35.28 cubic feet. Completion. The installation of permanent equipment for the production of oil or natural gas or, in the case of a dry hole, the reporting of abandonment to the appropriate agency. Developed acreage . The number of acres which are allocated or assignable to producing wells or wells capable of production. Development well . A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Dry hole or well . A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceed the related oil and natural gas operating expenses and taxes. Exploratory well . A well drilled to find and produce oil or natural gas reserves not classified as proved, to find a new reservoir in a field previously found to be productive of oil or natural gas in another reservoir or to extend a known reservoir. Farm-in or farm-out. An agreement whereunder the owner of a working interest in an oil and natural gas lease assigns the working interest or a portion thereof to another party who desires to drill on the leased acreage. Generally, the assignee is required to drill one or more wells in order to earn its interest in the acreage. The assignor usually retains a royalty and/or reversionary interest in the lease. The interest received by an assignee is a farm-in while the interest transferred by the assignor is a farm-out. Field. An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Finding costs . Costs associated with acquiring and developing proved oil and natural gas reserves which are capitalized by us pursuant to generally accepted accounting principles in the United States, including all costs involved in acquiring acreage, geological and geophysical work and the cost of drilling and completing wells, excluding those costs attributable to unproved property. Gross acres or gross wells. The total acres or wells, as the case may be, in which a working interest is owned. MBbls . One thousand barrels of crude oil or other liquid hydrocarbons. 1 Mcf. One thousand cubic feet. Mcf/d . One thousand cubic feet per day. Mcfe. One thousand cubic feet equivalent determined using the ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids, which approximates the relative energy content of crude oil, condensate and natural gas liquids as compared to natural gas. Prices have historically been higher or substantially higher for crude oil than natural gas on an energy equivalent basis although there have been periods in which they have been lower or substantially lower. MMcf. One million cubic feet. MMcf/d. One million cubic feet per day. MMcfe. One million cubic feet equivalent determined using the ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids, which approximates the relative energy content of crude oil, condensate and natural gas liquids as compared to natural gas. MMcfe/d. One million cubic feet equivalent per day. Mcm . One thousand cubic meters. Mcm/d . One thousand cubic meters per day. Metric ton . A liquid volume unit equivalent to approximately 7.5 bbls. Net acres or net wells . The sum of the fractional working interests owned in gross acres or gross wells. NGLs . Natural gas liquids measured in barrels. NRI or Net Revenue Interests . The share of production after satisfaction of all royalty, overriding royalty, oil payments and other nonoperating interests. Normally pressured reservoirs. Reservoirs with a formation-fluid pressure equivalent to 0.465 PSI per foot of depth from the surface. For example, if the formation pressure is 4,650 PSI at 10,000 feet, then the pressure is considered to be normal. Over-pressured reservoirs . Reservoirs subject to abnormally high pressure as a result of certain types of subsurface formations. Post  salt prospect . Possible drillable hydrocarbon containing structures and/or traps that are located above the Kungurian salt domes or diapirs in the Precaspian basin of western Kazakhstan Plant Products . Liquids generated by a plant facility and include propane, iso-butane, normal butane, pentane and ethane. Pre-caspian basin . The large and prolific hydrocarbon producing sedimentary basin that is located on western Kazakhstan, containing such super giant oil fields as Tengiz, Kashagan and Karachaganak with a sedimentary thickness in excess of 20 km. Pre-salt prospect: Exploration prospect related to possible hydrocarbons accumulated in reservoir rocks of pre-Kungurian age. In pre-salt prospects, potential reservoir rocks occur below thick rock salt deposits of Kungurian age (middle Permian). Present value . When used with respect to oil and natural gas reserves, the estimated future gross revenue to be generated from the production of proved reserves, net of estimated production and future development costs, using prices and costs in effect as of the date indicated, without giving effect to nonproperty-related expenses such as general and administrative expenses, debt service and future income tax expense or to depletion, depreciation, and amortization, discounted using an annual discount rate of 10%. Productive well . A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceeds production expenses and taxes. Proved developed nonproducing reserves . Proved developed reserves expected to be recovered from zones behind casing in existing wells. 2 Proved developed producing reserves. Proved developed reserves that are expected to be recovered from completion intervals currently open in existing wells and able to produce to market. Proved developed reserves. Proved reserves that can be expected to be recovered from existing wells with existing equipment and operating methods. Proved reserves . The estimated quantities of crude oil, natural gas and natural gas liquids that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Proved undeveloped location. A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. Proved undeveloped reserves . Proved reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Recompletion. The completion for production of an existing well bore in another formation from that in which the well has been previously completed. Reservoir. A porous and permeable underground formation containing a natural accumulation of producible oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. Royalty interest . An interest in an oil and natural gas property entitling the owner to a share of oil or natural gas production free of costs of production. 3-D seismic . Advanced technology method of detecting accumulations of hydrocarbons identified through a three-dimensional picture of the subsurface created by the collection and measurement of the intensity and timing of sound waves transmitted into the earth as they reflect back to the surface. Salt dome: A mushroom-shaped or plug-shaped diaper made of salt, commonly having an overlying cap rock. A salt dome is formed when a thick bed of evaporite minerals (mainly salt, or halite) found at depth intrudes vertically into surrounding rock strata, forming a diaper. Salt dome (specific to Kazakhstan) . Flowing upward due to density difference of Kungurian (Lower Permian ) aged salt deposits from their original flat lying position for several thousand meters high into dome, arch, mushroom or dike like configurations, causing updoming and structurations of overlying younger sediments. Undeveloped acreage . Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and natural gas regardless of whether such acreage contains proved reserves. Working interest or WI. The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover. Operations on a producing well to restore or increase production. OVERVIEW We were incorporated in February 1993 as Institute for Counselling, Inc. under the laws of the State of Nevada. On April 14, 2000, we acquired China Broadband (BVI) Corp., a British Virgin Islands company, incorporated in February 2000, by issuing 13,500,000 shares of our common stock in exchange for all of the issued and outstanding common stock of China Broadband (BVI) Corp. The former shareholders of China Broadband (BVI) Corp. became our controlling shareholders. On April 14, 2000, subsequent to the above acquisition, we changed our name to "China Broadband Corp." and merged China Broadband (BVI) Corp. into China Broadband Corp. Late in October 2003, we began investing in oil and natural gas assets, an area in which our management has knowledge and experience and it was our belief that it was the right time to diversify into the oil and natural gas industry. We considered that this diversification would provide us with a revenue stream and financial stability which would sustain our operations so that we could concentrate on growing our business in the oil and natural gas sector. On December 29, 2003, we changed our name from China Broadband Corp. to China Energy Ventures Corp. On December 3, 2004, our shareholders approved a further name change to Big Sky Energy Corporation (the Corporation). 3 Our principal business office, in Kazakhstan, is located at Business Centre "Granit" 281 Khusainova St., Block E Almaty, Kazakhstan 50060, and our phone number there is + 7 3272 598 903. We maintain executive offices in Calgary, Alberta, located at Suite 750, 440  2 nd Avenue SW, Calgary, Alberta, Canada T2P 5E9, and our phone number there is 1-403-234-8282. On March 1, 2006, our Board of Directors voted to incept a new corporate headquarters to be located in London, UK. This is anticipated to become operational on or about January 1, 2007. We maintain a World Wide Web site address at www.bigskycanada.com. Information on our web site is not part of this document. The following figure sets forth our corporate structure as of November 27, 2006. Neither the Corporation, nor any of its subsidiaries, has been subject to any bankruptcy, receivership or similar proceedings. Oil and Natural Gas Business The Corporations objective is to find fields with proven reserves that justify exploration and that require some enhanced recovery, workover, additional drilling or stimulation, and that have an exploration upside, located near infrastructure and markets, in countries with favorable fiscal and tax regimes and well developed commercial laws, including adequate environmental regulations. The Corporation has determined that Kazakhstan was one country that meets these criteria and commenced efforts to locate acquisition opportunities there. However, the Corporation does not currently have any proven oil and natural gas reserves. As at December 31, 2005, the Corporation operated five licenses located in the Atyrau Region of the Republic of Kazakhstan. These licenses are all in their exploration phase, requiring intensive seismic investigation, data processing, interpretation and exploratory drilling during the course of the contract period. The Corporation expects that most of these exploration contracts will be finalized by 2008 or 2009, at which time the Corporation will negotiate further development contracts for these licenses. Licenses which are deemed non-productive during or after the exploratory phase will be returned back to the Ministry of Energy and Mineral Resources of the Republic of Kazakhstan. The Corporation is also actively looking to acquire additional acreage in both exploration and development phases to enhance our organic growth. These acquisitions are mainly targeted in the general area of the Caspian Sea, however, depending on both opportunity and content, the Corporation will be considering acquisitions located in Russia, the Middle East and/or North Africa. During 2005, the Corporation restructured its top management by adding a new President and CEO. In addition we have concentrated on bringing in sufficient financing to ensure the Corporations full compliance with the provisions of the five license contracts. An office move within Almaty enabled us to consolidate two affiliates offices into one to provide additional 4 synergies and cost savings. A complete overhaul of the local personnel was conducted to improve performance and operational efficiency. A field office was opened and staffed in the city of Atyrau to enable us to stay close to our operations. Big Sky Energy Kazakhstan Ltd. Big Sky Energy Kazakhstan Ltd. (BSEK) was incorporated on July 29, 2003 in Alberta, Canada and holds a 100% interest in KoZhaN LLP, which has three petroleum licenses in the Atyrau region of Kazakhstan. KoZhaN KoZhaN LLP (KoZhaN) was incorporated as a limited liability partnership on April 28, 2001, in the Republic of Kazakhstan by five Kazakhstani nationals unrelated to us. As a wholly owned subsidiary of BSEK, the President of KoZhaN is appointed by BSEK  Mr. S.A. Sehsuvaroglu (for 2005/2006), who is also the President and CEO of the Corporation. On August 11, 2003, Big Sky Energy Kazakhstan Ltd. (BSEK) and five individuals then partners in KoZhaN LLP (KoZhaN) entered into a Sale-Purchase Agreement (the 2003 SPA) under which BSEK acquired 90% (18% from each individual) of the participatory interest in the charter capital of KoZhaN. On November 22, 2005, Big Sky Energy Kazakhstan Ltd. entered into an agreement for the sale and purchase of the remaining 10% participatory interest in KoZhaN LLP. On December 14, 2005, the Ministry of Energy and Mineral Resources approved the sale of the 10% participatory interest to Big Sky Energy Kazakhstan Ltd. at which time Big Sky Energy Kazakhstan Ltd. paid $1,275,000 to the sellers. As a result of this transaction, Big Sky Energy Kazakhstan Ltd. now owns 100% of KoZhaN LLP. (See Legal Proceedings) On February 17, 2003, KoZhaN entered into agreements with the Government of Kazakhstan for the exploration and development of three petroleum licenses in the Atyrau region of western Kazakhstan. The Morskoe license covers an area of 18,434 acres. The Morskoe field was discovered in 1965 when five wells drilled in the field, resulting in four oil wells. One well tested a combined oil flow of 1,300 barrels of oil per day (bopd). Three new wells have been drilled in 2005, with the first producing 3,165 bopd on test. A two-well combined production of over 5,000 bopd was achieved in late December 2005. The third well has not been individually tested as yet. Currently, test production from Morskoe is being sent to a refinery located in Atyrau. The Karatal license, which covers an area of 103,982 acres. Several wells were drilled in the late 1960s on the property tested small oil flows. 60 km of 2D seismic has been shot, three wells have been re-entered and one new well has been drilled, waiting on completion and well testing in 2005. Currently, there is limited test production from one re-entry well, which is being sent to the Atyrau refinery. The Dauletaly license covers an area of 33,359 acres. No reserves have been established on the license, which is adjacent to the Krykmyltyk field, which is currently producing approximately 2,000 bopd. 105 km of 2D seismic has been shot in 2005. On February 7, 2006, KoZhaN signed an Agreement with ABT Ltd. a Kazakhstan company ("ABT"), pursuant to which ABT agreed to relinquish any and all claims in respect of a purported contractual right to a 45% interest in the Exploration and Production Contract for the Morskoe Block. Under this Agreement, the Corporation agreed to pay ABT 1,520,218,282 Kazakhstan Tenge, which is approximately equivalent to $11,600,000, to be apportioned as follows: Sixty seven million twenty-eight thousand (67,028,000) Kazakhstan Tenge, which is approximately equivalent to $511,400 in repayment of a loan from ABT to KoZhaN for the drilling works provided by ABT on Well No. 10, Morskoe field; One hundred eighteen million, four hundred one thousand seven hundred thirty three (118,401,733.) Kazakhstan Tenge, which is approximately equivalent to $903,500 in payment for work done by ABT under a Construction Agreement; and One billion three hundred thirty four million seven hundred eighty eight thousand five hundred and forty nine (1,334,788,549) Kazakhstan Tenge, which is approximately equivalent to $10,185,100 in consideration for the cancellation of any and all perceived or actual rights of ABT under Agreement No.1 and the Agreement on Partial Transfer of the Subsoil Use Right. This amount is inclusive of all applicable taxes and other obligatory payments pursuant to the laws of Kazakhstan including VAT. In addition to the cash payment set out above, Big Sky Energy Corporation agreed to issue 5 ABT 15,000,000 shares of the Corporation's common stock. The transaction was completed on March 10, 2006. As a result of this acquisition, KoZhaN LLP owns 100% interest in the Morskoe Field. Big Sky Energy Atyrau Ltd. Big Sky Energy Atyrau Ltd. (BSEA) was incorporated on April 8, 2004, in Alberta, Canada and owns 100% of VEW Energy West. VEW Energy West Vector Energy West LLP (VEW) was incorporated as a limited liability partnership in the Republic of Kazakhstan on July 4, 2001. As a wholly owned subsidiary of BSEA, the President of VEW is appointed by BSEA  Mr. Matthew J. Heysel has held the position of President of VEW from December 2004 to date. On December 28, 2002, VEW entered into agreements with the Government of Kazakhstan for the exploration and development of two petroleum licenses in western Kazakhstan. The Atyrau license covers an area of 2,599,044 acres. The Atyrau field is located on the north shore of the Caspian Sea, near the city of Atyrau. This block has some 33 salt domes identified by seismic. Of these, 8 post salt prospects have been identified and drilled. Over 400 km of 2D seismic has been shot and one exploratory well has been drilled in 2005. The Liman-2 license covers an area of 1,015,599 acres. The Liman-2 field is located immediately west of the Atyrau license on the north shore of the Caspian Sea. This block has some 10 un-drilled salt domes. Subsequently, the Atyrau license was lost due to a fraudulent conveyance by a previous officer of VEW. The Liman-2 license was also subsequently lost due to the failure to meet certain minimum work commitments. See  Item 3. Legal Proceedings  for full disclosure as to the current status of these two licenses. On December 6, 2005, the Corporation signed a letter of intent referred to as a Heads of Agreement with SK Group, a large Korean energy and chemical company, to farm-out through its VEW affiliate a 50% interest in Atyrau and Liman-2 Blocks. SK Group was to commit to fund fifty percent of total expenditures of VEW and drill a deep well targeting a pre-salt prospect at a cost of up to US$15,000,000 and reimburse the Corporation for historical costs. This transaction has not been progressed. Big Sky Energy Alakol Ltd. Big Sky Energy Alakol Ltd. was incorporated on March 17, 2005, in Alberta, Canada to hold 50% interest in the sub-soil rights of Alakol Block, located in the eastern Alakol region of Kazakhstan. Alakol Block On July 12, 2005 and July 21, 2005, the Corporations wholly-owned subsidiary, Big Sky Energy Alakol Limited (BSE Alakol) entered into a series of heads of agreements with Remas Corporation LLP (Remas), a Kazakhstan company for the acquisition of a 50% interest in the Subsoil Use Contract No. 1766 dated June 15, 2005, in relation to the Alakol block (the Contract). The acquisition was subject to waiver of the Kazakhstan governments pre-emptive right and approval of the Ministry of Energy and Mineral Resources (MEMR). Under the Agreement on the Partial Sale of the Subsoil Use Rights, the purchase price of $430,000 was not due until after receipt of the government approvals for the proposed transfer. The agreements further provide that BSE Alakol were to pay $501,000 being the signature bonus required under the Contract. As required by Kazakhstan law, Remas filed with MEMR its request for governments approval of the proposed transfer. On January 20, 2006, Remas informed BSE Alakol, in writing, that the MEMR had decided not to grant its consent to the acquisition and consequently did not waive its right of first refusal under the Contract. However, Remas advised BSE Alakol of its intention to rectify the situation and continue negotiations with MEMR with respect to obtaining the required consent for the proposed transfer. Based on this representation, the Corporation granted Remas time to resolve this issue, however, as of April 18, 2006, the Corporation conceded that this transaction was not possible to complete. Remas has reimbursed the Corporation in respect of a loan made to it to pay the signature bonus and no further action or progress on this matter is anticipated. 6 Hydrocarbon Contracts In Kazakhstan, producers have the right to negotiate sales contracts directly with purchasers, allowing the market to determine the price of oil. Under the terms of the three Contracts for Exploration and Production of Hydrocarbons (Hydrocarbon Contracts) entered into by the MEMR and KoZhaN on the Morskoe, Karatal and Dauletaly Fields, all production has to be sold into the domestic market until we reach the Full Field Development stage as defined in the Hydrocarbon Contracts. If the domestic market cannot absorb the produced hydrocarbons we can sell our product on the international market. Full Field Development The Full Field Development stage has a maximum term of 6 years. We have the right to accelerate the exploration activities and thus shorten the exploration phase. During the Full Field Development stage, and with the expressconsent of the Kazakhstan government, predicated on refinery capacity, we can sell up to 80% of our production on the international markets. To date this has not occurred. Currently domestic prices are approximately US$ 145 per tonne (under the Hydrocarbon Contracts, our production is gauged and measured in tonnes, not barrels of oil per day). Pilot Production Stage The pilot production stage is a part of the exploration period which is designed to determine the most optimum and effective way of developing the field. Competition The Government of Kazakhstan issues licenses on a regular basis through bidding rounds. Shares in existing licenses can be freely sold and purchased, subject to the terms of the individual Charter and Foundation Agreements in place. Late in 2004, the Government of Kazakhstan passed legislation providing certain pre-emptive rights whereby the government has the right to acquire interests in fields if there is an intention of the license holder to sell or farm out to a third party. However, there is little competition from foreign companies for the assets in Kazakhstan targeted by the Corporation. Major international companies target the large high-risk offshore blocks in the Caspian Sea. While there are no restrictions in accessing the pipelines exporting crude from Kazakhstan, a transportation agreement has to be signed with KazTransOil, and export quotas have to be obtained from the MEMR. Employees and Consultants The number of employees has risen sharply according to the needs of the operations. We have added certain consultants both in-country and outside to assist in our corporate governance, oil transport and marketing and government compliance. We hired the services of foreign and local engineering and design companies to assist us with geological, geophysical and infrastructure projects. We expect these professional services to enhance our performance measurably within the upcoming year. Set forth below is an indication of the Corporations 2006 operations and number of employees and consultants required by our subsidiaries and us to maintain present operations. Number of Employees/Consultants Management Financial Technical Administrative Field Ops Total Almaty, Kazakhstan 3 6 6 13 - 28 Atyrau, Kazakhstan 2 1 7 4 20 34 Canada 0 0 0 1 - 4 Other 1 0 0 0 - 1 Total 6 7 13 18 20 64 Should the Corporations development necessitate, we will hire additional employees and consultants in sales, marketing, and administration over the current fiscal year and will hire additional management and employees on an as-needed basis. If the need arises for additional technical employees and we are unable to hire qualified employees in a timely manner, we may continue to outsource projects to third parties. Big Sky Energy Ltd. 7 Big Sky Energy Ltd. was incorporated on May 31, 2004, in Alberta, Canada in order to have a representative oil and natural gas office in China. We own 100% of this subsidiary, which is currently inactive. RISK FACTORS THAT MAY AFFECT FUTURE RESULTS An investment in our common stock involves a high degree of risk. You should read the following risk factors carefully before purchasing our common stock. We believe that these represent all the current material risk factors that may affect our business. If any of the risks discussed below actually occur, our business, financial condition, operating results or cash flows could be materially adversely affected. This could cause the trading price of our common stock to decline. Risks Relating To Our Business We have a limited operating history. The failure of our plans could ultimately force us to reduce or suspend operations and even liquidate our assets and wind-up and dissolve our Corporation. We did not commence operating as an oil and natural gas company until January 2004 when we closed on our first oil and gas acquisition. Revenue from production of oil did not commence until December 2005. We anticipate that our revenue stream will remain reasonably flat as we progress from the exploration phase to the production phase. As a result, our business will continue to be dependent on raising capital from equity or debt financing until such time as sales from oil and natural gas are sufficient to meeting our operating and administrative expenses. We cannot at this time ascertain when, if at all, this will occur. We have incurred net losses since inception and anticipate that losses will continue. Should losses continue indefinitely, it would eventually result in us ceasing operations. We have incurred losses since inception and had an accumulated deficit of $74,848,913 at December 31, 2005. We anticipate that we will continue to incur net losses due to an increased level of planned operating and capital expenditures, increased sales and marketing costs, high costs associated with oil and natural gas exploration and development, additional personnel requirements and our general growth objectives. We anticipate that our net losses will increase in the near future as we implement our continued business strategy and commence oil and natural gas exploration. Our ability to earn a profit will depend on the success of our oil and natural gas exploration and development programs, which has not yet been achieved. We may never achieve profitability. Our ability to continue as a going concern requires us to raise additional funds and produce working capital from oil and natural gas operations. In light of our lack of profitability, liquidity and capital resources, and the risks described in this section, our management and our independent registered public accounting firm have expressed substantial doubt as to our ability to continue as a going concern. We will need additional capital or a farmout of our interests to third parties to fund any new ventures, which is uncertain and will likely result in the dilution to existing shareholders interests. Our consolidated financial statements as of December 31, 2005 have been prepared under the assumption that we will continue as a going concern for the year ending December 31, 2006.
